PER CURIAM.
This is an appeal by the wife, respondent below, from a final judgment entered in favor of the husband, petitioner below, wherein the trial court modified the support and maintenance provisions embodied in a 1966 New York final judgment. The evidence in the record fails to demonstrate a “substantial change m the circumstances of the parties” which is a fundamental prerequisite in a modification proceeding. Barsumian v. Barsumian, Fla.App.1970, 235 So.2d 515. From the record it appears there was no substantial change in the petitioner’s ability to pay; on the contrary, the petitioner’s financial condition has improved when considering petitioner’s total income and assets. See Adams v. Adams, Fla.App.1973, 273 So.2d 794; Tewksbury v. Tewksbury, Fla.App.1965, 178 So.2d 346; Carmel v. Carmel, Fla.App.1973, 282 So.2d 6; De Francisco v. De Francisco, Fla.App.1973, 273 So.2d 780. Moreover, the petitioner has failed to demonstrate a substantial change in the needs of the wife. See De Francisco v. De Francisco, supra; Carmel v. Carmel, supra. See also Firestone v. Firestone, Fla.1972, 263 So.2d 223.
Accordingly, the order appealed from is reversed and the cause remanded for further proceedings consistent herewith.
OWEN, C. J., and CROSS and MAGER, JJ., concur.